Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election without traverse of Group I in the reply filed on 5/4/2021 is acknowledged.
Claims 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2021.
Claims 20, 21, 32, 33 are under consideration.

Priority 
2. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/557783, filed on 9/12/2017.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 6/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4. Claims 20, 21, 32, 33 are free of the prior art of record. 

5. Claims 20, 21, 32, 33 are allowable. Claims 22-31, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as to inventions I and II, as set forth in the Office action mailed on 3/4/2021, is hereby withdrawn and claims 22-31 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
6. The following is an examiner’s statement of reasons for allowance: the specific isolated ex vivo cell as recited in claim 20 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Szalay et al. (U. S. Patent No. 8852927)(See PTO-892: Notice of References Cited) teaches: modified viruses, including for use in diagnostic methods, such as detection and imaging of tumors (abstract); use of herpes simplex virus (column 9, line 13); macrophage cells (column 65, line 48).
B.  Toyoizumi et al. ("Combined therapy with chemotherapeutic agents and herpes simplex virus type I ICP34.5 mutant (HSV-1716) in human non-small cell lung cancer," Human Gene Ther. 10:3013-3029 (1990))(abstract only)(See PTO-892: Notice of References Cited) teaches: use of ICP34.5 mutant (HSV-1716) against non-small cell lung cancer cell lines (abstract).
C. Zhang et al. (US20040009604)(See PTO-892: Notice of References Cited) teaches: oncolytic herpes simplex virus (abstract); ex vivo transformation using nucleic acids [0133].
8. Claims 20-33 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648